Citation Nr: 1229538	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  06-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine, with subsequent fusion of the C4 to C7 vertebrae (claimed as a neck disability), to include as secondary to a service-connected lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1966 to November 1969 and from December 1969 to December 1975.  The Veteran received a Purple Heart for his service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying, among other issues, the claim of entitlement to service connection for a neck disability.  

In a decision issued in September 2010, the Board denied the Veteran's claim for service connection for a neck disability.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011, the Court vacated the September 2010 Board decision and remanded this claim for readjudication consistent with instructions outlined in a March 2011 Joint Motion for Remand.

In August 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's degenerative disc disease of the cervical spine with subsequent fusion of the C4 to C7 vertebrae did not manifest during or as a result of active service.
  
2.  The competent evidence shows that the Veteran's degenerative disc disease of the cervical spine with subsequent fusion of the C4 to C7 vertebrae was not caused or aggravated by a service-connected lumbosacral spine disability.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the cervical spine with subsequent fusion of the C4 to C7 vertebra (claimed as a neck disability), to include as secondary to a service-connected lumbosacral spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Duty to Notify

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status, (2) existence of a disability, (3) a connection between a Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  The United States Supreme Court (Supreme Court) held, however, that this framework was inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in September 2003, April 2006 and August 2011 addressed all notice elements listed under 3.159(b)(1).  See also 38 C.F.R. § 3.1599(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though the requisite notice was not provided to the Veteran until after the initial adjudication of the claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

The Board also finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received multiple VA medical examinations, most recently in September 2011.  VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  VA also attempted to obtain copies of private treatment records.  VA was notified by University Health System in October 2007 that, despite a thorough search, any visit history by the Veteran could not be confirmed.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained by VA.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be: (1) a medical diagnosis of a current disability, (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury, and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection also may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson generally is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a disability of the neck.  Specifically, the Veteran contends that this disability arose either as a result of an in-service head injury or as secondary to his service-connected lumbosacral spine disability.  As outlined below, however, the preponderance of the evidence of record demonstrates that a neck disability did not manifest during or as a result of an in-service head injury, nor is it secondary to a service-connected lumbosacral spine disability.  As such, service connection is not warranted.  

The Veteran's service treatment records do not show that he suffered an injury to the neck during military service or any symptomatology associated with the neck.  The Board recognizes that the Veteran has reported injuring his head during military service after being exposed to a rocket blast.  There is no evidence of an injury to the neck as a result of this reported injury, however.  The Veteran's neck also was normal during an evaluation performed as part of his September 1976 Army Reserve examination.  A physician's statement associated with the Veteran's accompanying report of medical history also fails to note any symptomatology associated with the neck.  As such, the Veteran's service treatment records do not show that he suffered from a chronic disability of the neck at the time of his separation from active duty.  

Post-service treatment records also do not show that the Veteran's current disability of the neck manifested during or as a result of active service.  The first post-service evidence of a neck disability is an x-ray taken in October 1995.  According to this x-ray, the Veteran was suffering from degenerative disc disease involving the C5-6  and C6-7 vertebrae.  

On VA outpatient treatment in August 1996, the Veteran reported neck pain stemming from a rocket blast in 1968.  The Veteran again reported constant neck pressure with intermittent sharp pain upon treatment in December 1996.  

The Veteran subsequently was afforded a VA orthopedic examination in May 1997.  During this examination, the Veteran reported suffering contusions to the lumbosacral spine after a rocket explosion during military service.  The examination report does not reflect that the Veteran reported any cervical spine or neck injury at this time.  

Subsequent treatment records reflect that the Veteran continued to seek treatment for his cervical spine disability.  In May 2003, it was noted that the Veteran suffered from cervical myofascial pain secondary to an explosion accident in Vietnam.  The Veteran again reported that his neck pain began after his 1968 accident on treatment in June 2003 and July 2003.  A September 2003 record notes, however, that the Veteran's neck pain began more than 20 years earlier with no apparent cause.  The Veteran also was afforded a VA examination of the lumbosacral spine in October 2003.  It was noted that local records primarily revealed treatment for cervical spine and neck complaints.  

The Veteran underwent surgery for the cervical spine in September 2005.  It was noted that, prior to surgery, the Veteran suffered from cervical stenosis.  As a result of this surgery, vertebrae C4 through C7 were fused.  X-rays revealed the anatomic alignment to be maintained across the fusion with no significant abnormality seen at C3-4.  A December 2005 follow-up note indicates that the Veteran's neck pain was improving post-surgery.  This was noted on treatment in January 2006, although the Veteran was having difficulty writing.  The Veteran reported increasing pain in his neck in August 2006.

The Board notes that the Veteran has continued to seek outpatient treatment for his neck.  He noted a lot of neck pain in September 2006.  A February 2007 VA outpatient treatment record notes a diagnosis of cervical facet syndrome without myelopathy.  He again reported increasing neck pain in March 2007.  An April 2007 computed tomography (CT) scan confirmed multi-level C4-7 degenerative changes.  

The Veteran was afforded a VA examination of the spine in March 2010.  The examiner diagnosed the Veteran as having post-surgical changes at C4 through C7 with multilevel degenerative changes.  The examiner opined that this condition was not caused by or a result of a blast injury from 1968.  The examiner explained that even the Veteran's lumbar injury appeared to be minor.  The examiner also concluded that the cervical spine magnetic resonance image (MRI) taken prior to the Veteran's surgery revealed multilevel degenerative disc disease that was compatible with the Veteran's age.  There was no in-service evidence of neck pain from the alleged injury either.  The Board finds that this opinion is of little probative value, however, as the examiner also suggested that the Veteran did not receive treatment for the cervical spine until 2005.  A review of the evidence of record demonstrates that, in fact, the Veteran actually sought treatment for his neck as early as 1995.  The Board observes in this regard that the Court has held that a medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Board finds that the March 2010 VA examination is not probative on the issue of service connection in this case.

The Veteran was afforded another VA examination in September 2011.  The examiner discussed the Veteran's assertions that he first injured his neck after a rocket blast in 1968.  The examiner also reviewed and discussed the remaining evidence of record, noting that the Veteran reported that he did not seek any treatment for his neck until 1995.  The examiner diagnosed the Veteran as having degenerative disc disease of the cervical spine as well as fusion of the C4 to C7 vertebrae.  The examiner opined that the Veteran's neck problems were not caused by or a result of a blast injury in 1967.  The examiner again explained that the Veteran's lumbar injury appeared to be minor.  Also, it was noted that the MRI taken prior to the Veteran's surgery revealed multilevel degenerative disc disease compatible with the Veteran's age.  There were no trauma related findings.  The examiner also explained that the record was silent for complaints regarding the Veteran's neck from 1968 until 1995.  The examiner noted that this was a period of over 20 years until the first documented complaints and 30 years before treatment was needed.  This history was completely compatible with age-related cervical spinal stenosis.  The examiner also explained that degenerative disc disease was the preferred term for changes in the spine that occur with age and senescence.  

The VA examiner further opined in September 2011 that the Veteran's degenerative disc disease of the cervical spine was not caused by or aggravated by his service-connected lumbar spine disability.  The examiner explained that both of these areas were affected by degenerative disc disease that was compatible with the Veteran's age.  The examiner noted that he performed a complete review of the medical literature on the "PubMed" database (which included over 2 million articles) but he was unable to find any evidence that problems in one area of the spine can be related to problems in another area of the spine, absent evidence of a generalized inflammatory condition such as gout, spondyloarthropathy or rheumatoid arthritis.  The examiner noted that no such diagnosis existed in this case but that, even in those situations, the cause was the original disease and not the other joint or spinal segment.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for degenerative disc disease of the cervical spine with subsequent fusion of the C4 to C7 vertebrae.  There is no competent and credible evidence of an in-service neck injury.  The Veteran's neck was found to be normal on evaluation in 1976 subsequent to his separation from active service.  In fact, there is no evidence of complaints involving the neck until 1995, or approximately 20 years after separation from service.  The Veteran confirmed to the examiner in 1995 that he had not sought treatment for the neck since 1976.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The absence of any treatment for a neck disability for more than two decades undermines the credibility of the Veteran's subsequent assertion of chronic neck symptomatology since 1968.  

In addition, the September 2011 VA examiner concluded that the Veteran's cervical spine disability did not manifest during or as a result of an in-service blast injury in 1968.  This VA examiner explained that, in addition to there being no evidence of this condition for 20 years after separation from active duty, the Veteran's cervical spine disability was completely consistent with degenerative changes witnessed with age.  Likewise, the examiner opined that the Veteran's cervical spine disability was not caused or aggravated by his service-connected lumbosacral spine disability.  Again, the examiner noted that both of these conditions were consistent with the Veteran's age.  Furthermore, the examiner was unable to find any medical literature associating degenerative changes in one spinal segment with degenerative changes in another spinal segment.  As such, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a cervical spine disability, to include as secondary to his service-connected lumbosacral spine disability.  

The Board recognizes that the Veteran has stated that his neck pain first manifested after an injury in 1968.  As a lay person, the Veteran certainly is competent to offer this testimony.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to offer this testimony, the Board find it to be not credible.  The Board notes in this regard that the Veteran made no mention of neck pain on examination in 1976 and his neck was normal at that time.  The Board notes that evidence prepared shortly after the alleged injury is more reliable than recollections offered by the Veteran some two decades later.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  In addition, the Veteran's assertions are contradicted somewhat by a September 2003 treatment record noting that the Veteran's neck pain began more than 20 years earlier with "no apparent cause."  Finally, the September 2011 VA examiner has explained that radiographic imaging of the cervical spine revealed degenerative changes which are wholly consistent with the aging process with no evidence of a prior trauma.  Considering all of this evidence, the Board finds that the Veteran's more recent assertions of neck pain since 1968 are not credible.  In summary, the Board finds that the criteria for service connection for a neck disability, to include as secondary to a service-connected lumbosacral spine disability, have not been met.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a neck disability, to include as secondary to a service-connected lumbosacral spine disability, is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


